Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00769-CR

                                 Juan Boaerge RIVERA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the Criminal District Court 4, Tarrant County, Texas
                               Trial Court No. 1197727D
                     The Honorable Michael Thomas, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 9, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice